PER CURIAM.
We reverse the judgment entered against Earle Moloney, individually, for damages done to premises leased by Margate Commerce Center, Ltd., to Moloney Coachbuild-ers, Inc. We do this because there were no proofs presented which would support this portion of the judgment against Mr. Molo-ney, individually. We reject the argument advanced by Margate that somehow the agreed order dated December 31, 1986, assigning liability as to unrelated counts in Margate’s amended complaint would suffice as a legal basis for holding Mr. Molo-ney liable, individually, for damages done to the leased premises when he was not a party to such lease.
In all other respects we find that no error has been demonstrated.
*218AFFIRMED IN PART; REVERSED IN PART.
HERSEY, C.J., and DELL and WALDEN, JJ., concur.